Citation Nr: 0945016	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a stroke.

2.  Entitlement t to service connection for a left arm 
disorder.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran was a member of the United States Navy Reserves 
between August 2002 and February 2004, when she was 
discharged for unsatisfactory participation.  She had no 
active service.  Periods of active and inactive duty for 
training (ACDUTRA and INACTDUTRA) have not been verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The appeal was remanded for additional 
development in January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board errs as a matter of law when it fails to ensure 
compliance with its remand orders, and further remand is 
mandated if it does not.  See Stegall v. West, 11 Vet. App. 
268 (1998). 

In the January 2008 remand, the Board ordered the RO to 
request verification of specific dates of ACDUTRA or 
INACDUTRA.  While service personnel records were obtained, a 
request to the Navy for verification of these dates received 
a response "DPRIS is negative for images for this Veteran."  
Moreover, the dates referred to by the RO in the August 2009 
supplemental statement of the case as dates of ACDUTRA are 
more likely dates of INACDUTRA.  Thus, the Bord finds that 
there is still incomplete information on which to determine 
the Veteran's dates of ACDUTRA or INACDUTRA.  On remand, the 
RO must conduct or request an additional search for the 
Veteran's dates of ACDUTRA or INACDUTRA.  In this regard, 
since the Veteran's Naval Reserve duty records may not yet 
have been retired to the Department of the Navy or the 
National Personnel Records Center (NPRC), the Board finds 
that a request should be made to the Reserve Center that was 
originally in the possession of the Veteran's records, 
Department of the Navy, Naval Reserve Center, 434 Rosenbaum 
Avenue, Meridian, Mississippi 39309.  A request for these 
records should also be made to the Naval Reserve Personnel 
Center, 4400 Dauphine Street, New Orleans, Louisiana 70149-
7800.

In addition, the record reflects that a supplemental 
statement of the case (SSOC) was originally sent to the 
Veteran in August 2008, but was returned to sender.  VA 
apparently made several attempts to resend it to an address 
at the same PO Box.  The claims file contains two other 
addresses for the Veteran.  One was previously used by VA.  
Another is found in service personnel records.  The Board 
notes that the duty to assist is not a one-way street.  If a 
Veteran wishes help, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, the 
Board finds that additional steps should be made to contact 
the Veteran.  These steps should at least include an effort 
to contact the Veteran at the last available telephone number 
of record, and at the other two addresses in the claims file, 
noted above.

Accordingly, the case is REMANDED for the following action:

1.  Conduct an additional search to 
determine the Veteran's dates of ACDUTRA 
or INACDUTRA.  This effort should 
include obtaining all of the Veteran's 
records in the possession of the 
Department of the Navy, Naval Reserve 
Center, 434 Rosenbaum Avenue, Meridian, 
Mississippi 39309, and the Naval Reserve 
Personnel Center, 4400 Dauphine Street, 
New Orleans, Louisiana 70149-7800.  

2.  Contact the Veteran at her last 
known telephone number and at the 
additional addresses noted in the claims 
file.  Advise her that she must update 
her contact information with VA.

3.  The RO should then review the 
additional evidence which has been added 
to the claims file and determine whether 
the benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
should be furnished a SSOC at her 
updated address and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

